    Case 19-00500         Doc 39      Filed 09/17/20 Entered 09/17/20 13:40:29        Desc Main
                                        Document     Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

         In re:                                       Chapter 7

         Mack Industries, Ltd., et al.,               Bankruptcy No. 17-09308
                                                      (Jointly Administered)
                               Debtors.
                                                      Honorable Carol A. Doyle

         Ronald R. Peterson, trustee, et
         al.,

                               Plaintiff(s),

         v.                                           Case No: 19-ap-00248, et al.2

         Electronic Funds Source, LLC, et
         al.,1

                               Defendant(s).


               ORDER EXTENDING TIME TO ANSWER OR OTHERWISE PLEAD
         This matter having been presented to the Court for the status hearing on the
Amended Complaint of Ronald R. Peterson, trustee, et al.; IT IS HEREBY
ORDERED that:

                The deadline for each defendant in the avoidance actions identified on
Exhibit 1 to answer or otherwise plead in response to the Amended Complaint is
extended to and including October 8, 2020.

                Status is continued to October 15, 2020, at 10:45 a.m. for each avoidance
action identified on Exhibit 1.

                A copy of this Order shall be entered in each avoidance action identified
on Exhibit 1.


1   See Exhibit 1 for complete list of cases.
2   See Exhibit 1 for complete list of cases.


         {00173223}                             Page 1 of 3
  Case 19-00500   Doc 39   Filed 09/17/20 Entered 09/17/20 13:40:29   Desc Main
                             Document     Page 2 of 3



Date: 6HSWHPEHU             ENTER:




                                     __________
                                              _______
                                                   _ __
                                                     _ _________
                                                              ____
                                                                _
                                     __________________________________
                                     United States Banknk
                                                       n kruptcy Judge
                                                    Bankruptcy


Prepared by:
Ariane Holtschlag (6294327)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel:      (312) 878-4830
Fax:      (847) 574-8233
Email:    aholtschlag@wfactorlaw.com




{00173223}                         Page 2 of 3
  Case 19-00500    Doc 39     Filed 09/17/20 Entered 09/17/20 13:40:29   Desc Main
                                Document     Page 3 of 3



                                        Exhibit 1

 Case No.         Defendants
 19-ap-00248      Electronic Funds Source, LLC
 19-ap-00381      WB Real Estate Investment Mangement, LLC
 19-ap-00430      Harold Willig, et al.
 19-ap-00500      PoleRe LLC
 19-ap-00564      Illinois Department of Revenue
 19-ap-00148      Premier Electric Services Corp.
 19-ap-00438      ABC Tile and Chris Chlebek
 19-ap-00459      Bestway Heating Company Inc.
 19-ap-00465      J.P. Plumbing Inc.
 19-ap-00534      Engineered Tax Services Inc.




{00173223}                             Page 3 of 3
